UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4506



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

          versus


KAREEM SALABEAN DOUGLAS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-00-123)


Submitted:   December 11, 2006            Decided:   February 7, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


Gretchen C. F. Shappert, United States Attorney, Jennifer A.
Youngs, Assistant United States Attorney, Charlotte, North
Carolina, for Appellant. Marshall A. Swann, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               The United States appeals the district court’s remittance

of Kareem Douglas’s restitution.                  The Government asserts that

because the district court imposed the restitution order pursuant

to the Mandatory Victim Restitution Act (MVRA), 18 U.S.C. § 3663A

(2000), the court lacked the authority to remit the restitution

order.    Subsequent to the district court’s action in this case,

this court held that “the terms of the MVRA clearly dictate that a

district court cannot remit a mandatorily imposed restitution

order.”   United States v. Roper, 462 F.3d 336, 339 (4th Cir. 2006).

Because Douglas’s restitution was initially imposed pursuant to the

MVRA,    we     reverse    the     district      court’s    order    remitting    the

restitution       and     remand    with    instructions      to     reinstate    the

restitution order.          We dispense with oral argument because the

facts    and    legal     contentions      are   adequately    presented     in   the

materials      before     the    court     and   argument    would    not   aid   the

decisional process.


                                                            REVERSED AND REMANDED




                                         - 2 -